Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 2, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141802 & (69)                                                                                        Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Mary Beth Kelly
            Plaintiff-Appellee,                                                                            Brian K. Zahra,
                                                                                                                      Justices

  v                                                                 SC: 141802
                                                                    COA: 291212
                                                                    Wayne CC: 08-009271-FC
  TONY ANTHONY HURD,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to remand is DENIED. The application for
  leave to appeal the August 5, 2010 judgment of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 2, 2011                    _________________________________________
         0126                                                                  Clerk